TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00603-CR


                                 The State of Texas, Appellant

                                                v.

                                 James Eric Thomas, Appellee


               FROM COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
        NO. 2018CR1139, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State appealed the trial court’s order granting a pretrial motion to suppress

evidence. See Tex. Code Crim. Proc. art. 44.01(a)(5). The State has now filed a motion to

dismiss its appeal. See Tex. R. App. P. 42.2(a). Because no opinion has issued in this appeal,

we grant the motion and dismiss the appeal. See id. R. 42.2(a), 43.2(f).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Appellant’s Motion

Filed: January 11, 2021

Do Not Publish